DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claim features that does not appear in any related prior art. For example, the feature of determining whether the scheduled task is already associated with the primary instruction pipeline by checking a list associated with the primary instruction pipeline to determine whether the scheduled task is already included in the list as required in independent claims 1, 8 and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts 

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182